Citation Nr: 1827940	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-30 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent from June 29, 2010 to September 6, 2016 for service-connected bilateral pes planus with secondary metatarsalgia, abnormal callosity. 

2. Entitlement to service connection for hypertension. 

3. Entitlement to service connection for coronary artery disease.

4. Entitlement to service connection for photosensitivity, claimed as a skin condition.

5. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss; and if so whether service connection is warranted.

6. Whether new and material evidence has been received to reopen a claim for service connection for tinnitus; and if so whether service connection is warranted.

7. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating September 2012 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that in May 2017, the RO increased the Veteran's disability rating for his service-connected bilateral pes planus with secondary metatarsalgia, abnormal callosity to 50 percent, effective September 7, 2016. As neither the Veteran nor the record has raised the issue of entitlement to an extraschedular rating for this issue, the Board finds that this represents a full grant of benefits and as such,  the issue of increased disability rating in excess of 50 percent from September 7, 2016 is no longer before the Board.  However, the claim of a disability rating in excess of 10 percent prior to September 7, 2016 still is before the Board. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board finds that a claim for a TDIU in March 2017 must be included as part and parcel of his underlying claim for increased rating for bilateral pes planus, rather than a separate claim for benefits. On this subject, the United States Court of Appeals for Veterans Claims (Court) has outlined in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability." Such is the case here, in that the matter of a TDIU is incidental to the already pending claim for increased rating for bilateral pes planus. Hence, the Board assumes jurisdiction over the TDIU claim. See VAOPGCPREC 6-96 (Aug. 16, 1996); Rice, supra.

The issues of entitlement to service connection for bilateral hearing loss, hypertension, coronary artery disease, photosensitivity claimed as a skin condition, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A June 2008 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss, and the Veteran did not appeal the decision.

2. The evidence added to the record since the June 2008 rating decision denying entitlement to service connection for bilateral hearing loss is neither cumulative nor redundant of the evidence of record at the time of the decision, and it raises a reasonable possibility of substantiating the Veteran's claim.

3. A June 2008 rating decision denied the Veteran's claim of entitlement to service connection for tinnitus, and the Veteran did not appeal the decision.

4. The evidence added to the record since the June 2008 rating decision denying entitlement to service connection for tinnitus is neither cumulative nor redundant of the evidence of record at the time of the decision, and it raises a reasonable possibility of substantiating the Veteran's claim.

5. There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.

6. From June 29, 2010 to September 6, 2016, the Veteran's bilateral pes planus with secondary metatarsalgia, abnormal callosity has been manifested by symptoms most nearly approximating a severe bilateral flat foot disability with pronation, pain on manipulation, and characteristic callosities.   


CONCLUSIONS OF LAW

1.  The June 2008 Board decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3. The June 2008 Board decision that denied the Veteran's claim of entitlement to service connection for tinnitus is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4. New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

5. The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

6. The criteria for an evaluation of 30 percent, but no more, for bilateral pes planus with secondary metatarsalgia, abnormal callosity from June 29, 2010 to September 6, 2016 have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the Veteran's claim for a disability rating in excess of 10 percent prior to September 7, 2016 for pes planus, the Board notes that the Court in Correia v. McDonald held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint. 28 Vet. App. 158 (2016). However, a remand for additional examinations under Correia is not required in this case because the relevant diagnostic codes do not invoke range of motion measurements.

II. New and Material Evidence

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed. 38 C.F.R. §§ 20.1100, 20.1103. The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C. §§ 5108, 7104 (2012) to address the question of whether new and material evidence has been received to reopen the claim for service connection. This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis. See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

The Board finds new and material evidence sufficient to reopen the Veteran's claims of service connection for bilateral hearing loss and tinnitus.

A June 2008 rating decision denied the Veteran's claims for service connection of bilateral hearing loss and tinnitus because the evidence in the record indicated that the in-service noise exposure did not cause the Veteran's hearing loss or tinnitus. The Veteran did not appeal, and new and material evidence was not received within the appellate period; thus the June 2008 rating decision is final. 38 C.F.R. §§ 20.200.

Since June 2008, new evidence has been added to the claims file. New evidence pertinent to this case includes June 2011 statements by the Veteran and his spouse. The Veteran stated that his hearing difficulty and tinnitus began in-service. The Veteran's spouse stated that she noticed a change in the Veteran's hearing and that the Veteran told her it was due to his service occupation in the artillery.

The June 2011 statements are new and material evidence. The statements are not redundant of past evidence and therefore new. The statements are material because they go to the unestablished fact of whether the Veteran's hearing loss and tinnitus began in service. Therefore, the June 2011 statements by the Veteran and his spouse are new and material evidence. 

In making the determination of materiality, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). Since the Veteran has provided new and material evidence, reopening this claims are in order. Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

III. Tinnitus

In order to establish direct service connection, three elements must be established. These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability, there is no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period. Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

In addition, certain chronic organic diseases of the nervous system, including tinnitus, are presumed to have been incurred in or aggravated by service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101 (3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271  (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'"). Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected. If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required. Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101 (3) or 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's DD-214 notes that the Veteran's military occupational specialty was a field artillery crewman. Therefore, the Board concedes that the Veteran was exposed to hazardous noise. 38 U.S.C.§ 1154 (a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence).

In June 2011, the Veteran competently and credibly stated that he had symptoms of tinnitus since service. 

In September 2007, the Veteran underwent a VA audiological examination. The VA examiner found that the Veteran had a history of tinnitus, but the date and circumstances of its onset were unknown. The examiner opined that the Veteran's tinnitus is not caused by, or the result of noise exposure encountered in-service. The examiner reasoned that there was no medical records to support the conclusion that tinnitus is attributable to military service. 

In September 2011, the Veteran underwent another VA audiological examination. The examiner stated that based on the Veteran's report the Veteran's tinnitus had its onset two years prior. The examiner stated that the cause of tinnitus is unknown and the examiner could not resolve the issue of the etiology if the Veteran's tinnitus. 

The Board finds that based on the tinnitus complaints recorded in the Veteran's September 2007 and September 2011 VA audiological examinations and his conceded noise exposure in service the Veteran meets the first two requirements of service connection. 

As noted above, tinnitus claims may be supported by evidence of a continuity of symptomatology or on a presumptive basis. The Veteran asserts he has experienced tinnitus during his time in service. He is competent to report his symptoms of tinnitus, such as ringing in the ears. Layno v. Brown, 6 Vet. App. 465, 469 (1994). See 38 C.F.R. § 3.159 (a)(2).

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible. Here, there is no evidence of greater weight in the record that contradicts the Veteran's statements, and the Board finds the Veteran to be credible in his June 2011 statement. In this regard, the Veteran essentially contends that his tinnitus has been "chronic and continuous since discharge." This lay statement is considered competent evidence when describing the features or symptoms of an injury or illness within the realm of personal and observable knowledge. There are certain situations in which lay evidence may suffice to prove service connection on its own merits, even in the absence of evidence in the service treatment records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008). This is one such case where the Veteran's competent and credible lay evidence as to in-service tinnitus and continuity of symptomatology is sufficient to support a claim for entitlement to service connection. Based upon the facts, service connection for tinnitus is warranted.

IV. Increased Rating for Bilateral Pes Planus Prior to September 7, 2016

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

As noted in the introduction, the Veteran's service-connected pes planus is currently rated at 50 percent, effective September 7, 2016, which is highest schedular rating for feet. Prior to September 7, 2016, the Veteran's pes planus had a disability rating of 10 percent under Diagnostic Code (DC) 5279-5276. The Veteran applied for a disability rating in excess of 10 percent on June 29, 2010. Therefore, the appeal period before the Board is from June 29, 2009 to September 6, 2016. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined. With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. 38 C.F.R. § 4.27 (2017).

DC 5279 provides for a 10 percent rating for bilateral metatarsalgia.  38 C.F.R. § 4.71a. 

Under DC 5276, a 10 percent evaluation is warranted for symptoms which are moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral. 38 C.F.R. § 4.71a, DC 5276.

A 20 percent evaluation is warranted for symptoms which are severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities unilaterally. Id. 

A 30 percent evaluation is warranted for the aforementioned severe symptoms when manifested bilaterally; or when symptoms are pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances unilaterally. Id. 

A 50 percent evaluation is warranted for the aforementioned pronounced symptoms when such symptoms manifest bilaterally. Id. The 50 percent evaluation is the highest rating available for this condition. Id.  

The words "moderate," "severe," and "pronounced" are not defined by DC 5276. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just." 38 C.F.R. § 4.6.

VA is required to evaluate the Veteran's disability under the most appropriate rating criteria that will provide the most benefit to the Veteran. The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In September 2010, the Veteran underwent a VA foot examination. At the examination the Veteran reported that he had flat feet and callouses. The Veteran noted that his feet got worse and were really sensitive. He noted that if he stepped on something with the balls of feet he had pain and would lose his balance. He noted that the response to his current foot treatment was poor. The examiner identified bilateral symptoms of pain (while standing, while walking, and at rest); swelling (while standing, while walking, and at rest); stiffness (while standing, while walking, and at rest); fatigability (while standing, while walking, and at rest); weakness (while standing, while walking, and at rest); lack of endurance (while standing, while walking, and at rest); and burning (while standing, while walking, and at rest. The examiner found moderated to severe tenderness on the callouses, with evidence of abnormal weight bearing due to callosities. The examiner found no hammertoes, no hallux valgus or rigidus, no skin or vascular foot abnormality, no clawfoot, and no evidence of malunion or nonunion of the tarsal or metatarsal bones. The examiner found there was mild pronation on the left foot. The examiner noted no arch present on non-weight bearing or weight bearing bilaterally. The examiner noted that the Veteran was not employed, but when the Veteran did work he had pain. The Veteran did not miss any work due to pain. The Veteran had mild effect on his daily living because he could not shave his callouses due to pain.  

In July 2011, the Veteran underwent another VA foot examination. The Veteran reported increased foot pain, with pain on his posterior heel and bilateral pain on the balls of his feet. The Veteran identified pain (while standing, walking, and at rest), fatigability (while standing and walking), and lack of endurance (while stand and walking) bilaterally. The Veteran indicated weekly flare-ups that would last less than a day. The Veteran noted that flare-ups were caused by extended walking or standing greater than 20 minutes. The Veteran stated that he was treated with orthotics and they were partially effective in relieving the Veteran's symptoms. The Veteran stated he would sit down and elevate his feet and he had moderate limitation of movement. Upon examination the examiner found objective evidence of tenderness and abnormal weight-bearing. The examiner noted objective evidence of tenderness along the planter fore foot and tender callus. The examiner noted callosities and unusual shoe wear pattern bilaterally. The Veteran's left foot had no evidence of clawfoot, no hallux valgus or rigidus, no skin or vascular foot abnormality, and no malunion or nonunion of the tarsal or metatarsal bones. The examiner noted that the Veteran's Achilles alignment was normal for both weight bearing and non-weight bearing, with no malalignment of the forefoot or midfoot. The examiner found mild pronation and the arch was present on non-weight-bearing but not present on weight-bearing. The examiner found pain on manipulation. The Veteran's right foot had evidence of clawfoot at the 2nd, 3rd, 4th, and 5th toes; no hallux valgus or rigidus; no skin or vascular foot abnormality; and no malunion or nonunion of the tarsal or metatarsal bones. The examiner noted that the Veteran's Achilles alignment was normal for both weight bearing and non-weight bearing, with no malalignment of the forefoot or midfoot. The examiner found mild pronation and the arch was not present on non-weight-bearing or weight-bearing. The examiner found pain on manipulation. The examiner noted that the Veteran's bilateral foot disability had significant effects on the Veteran's occupation, with increased absenteeism. The examiner noted moderate effects on the Veteran's ability to complete chores, shop, exercise, and recreation.

In June 2011, the Veteran stated that his feet still gave him problems. He stated his feet were very sensitive and that walking over long distances was painful. The Veteran stated that he had to curl his toes to relive the pain the balls of his feet.

In June 2011, the Veteran's spouse stated that the Veteran had problems walking and standing for long periods of times. She stated that the Veteran no longer went on walks or shopped with her.

The Board finds that the Veteran's bilateral pes planus with secondary metatarsalgia abnormal callosity most nearly approximates the criteria for a 30 percent rating under DC 5276 since June 29, 2010, the date the Veteran filed his claim. The September 2010 and July 2011 VA examiners both found evidence of pronation of the Veteran's feet. The examiners both indicated that the Veteran had characteristic callosities. Further, the examiner in the July 2011 examination found pain on manipulation bilaterally. Thus, the Board finds that his symptoms more nearly approximate the type of severe symptoms contemplated and listed under the 30 percent rating of DC 5276. 

A higher rating of 50 percent is not warranted as the objective evidence of record fails to establish that the Veteran's symptoms have manifested as pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, specifically the July 2011 examiner noted that his orthotics provided partial effectiveness in relieving the Veteran's symptoms. 

Based on the evidence of record, the Board finds that the Veteran's service-connected-connected bilateral pes planus with secondary metatarsalgia abnormal callosity warrants a 30 percent rating but no higher from June 29, 2010 to September 6, 2016, the date the claim was filed. In making this determination, all doubt has been resolved in the Veteran's favor.

The Veteran does have metatarsalgia, so DC 5279 is relevant. However, the primary symptom associated with his metatarsalgia is pain in his feet which is a symptom that is duplicative or overlapping with the symptoms upon which his current rating under DC 5276 is based. Therefore, a separate, additional rating under DC 5279 would constitute impermissible pyramiding under the circumstances of this case. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14; see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004).


ORDER

The claim for service connection for hearing loss is reopened and the appeal as to this issue is granted to this extent only.

The claim for service connection for tinnitus is reopened, and service connection for tinnitus is granted.

Entitlement to a disability rating of 30 percent, but no higher, from June 29, 2010 to September 6, 2016, for service-connected bilateral pes planus with secondary metatarsalgia abnormal callosity is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Unfortunately, due to reasons that follow, a remand is required. Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.


I. Hearing Loss

The Veteran underwent a VA audiological examination in September 2011. During the examination the Veteran underwent a puretone threshold test that demonstrated:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
20
20
LEFT
	25	
25
30
30
25

The examiner opined that the Veteran's hearing was clinically normal in his right ear and hearing loss was not disabling based upon 38 C.F.R. § 3.385. The examiner did not provide a speech recognition score for either ear. The examiner reasoned that the speech discrimination score was not appropriate for this Veteran because the testing was considered unreliable. The examiner noted that puretone levels are considered sufficiently reliable and adequate for rating purposes and that puretone levels alone are appropriate for rating purposes.

The Board finds that the September 2011 examination is inadequate for adjudication. 38 C.F.R. § 3.385 defines hearing loss for VA purposes as when the Veteran's auditory threshold in any of three frequencies 500, 1000, 2000, 3000, or 4000 Hertz is at 40 decibels or greater; or when three of the above frequencies are above 26 decibels; or when speech recognition scores are less that 94 percent. Id.  38 C.F.R. § 4.85 (c) allows an evaluation of a veteran's hearing loss to be based on the average of the above frequencies without a speech discrimination score if an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech scores, etc., or a veteran demonstrates exceptional patterns of hearing impairment. In this case, the examiner did not explain why the Veteran's speech discrimination score was unreliable. Therefore, another VA examination is warranted.


II. Skin Condition

The Veteran underwent a VA skin examination in September 2011. The examiner diagnosed the Veteran with photosensitivity with a mild sunburn. The examiner opined that the current skin condition is not a continuation of the complaints shown while on active duty. The examiner reasoned that the Veteran had problems with tinea versicolor in service. The examiner further noted that post-service treatment record mentioned some tinea and in 2010 possible herpes libialis. The examiner stated that his current condition sounds more like photosensitivity with sunburn, and the findings may be consistent with that. The examiner concluded that this is a different condition than what was treated in past and therefore, no correlation exists between the current condition and that claimed in the past. 

In January 2014, the Veteran stated that while in service he worked in a motor pool. The Veteran stated that he was exposed to a hazardous environment working with brake dust and other brake cleaning materials. The Board finds that based on the Veteran's statement an addendum opinion should be provided to determine whether exposure to brake dust or other brake cleaning materials is etiologically related to the Veteran's skin condition.

III. Coronary Artery Disease and Hypertension

The Veteran's representative asserts that the Veteran's currently diagnosed coronary artery disease and hypertension are related to the Veteran's service-connected bilateral pes planus in that inactivity caused by the service-connected foot condition may have some etiological connection to the claimed disabilities. 

As no examination has been conducted concerning the Veteran's hypertension, the Board finds that an examination is warranted to determine the etiology of the Veteran's hypertension, specifically whether the Veteran's service-connected bilateral foot disability caused or aggravated the Veteran's hypertension. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Concerning the Veteran's heart condition, the Board finds an addendum opinion is required to determine whether the Veteran's service-connected bilateral foot disability caused or aggravated the Veteran's coronary artery disease. 

IV. TDIU

The outcome of the claim for a TDIU could be impacted by the results of this decision and the developments ordered on remand; therefore, the issue of entitlement to a TDIU is inextricably intertwined and adjudication of entitlement to a TDIU should be deferred pending the proposed development. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an audiological examination to determine the etiology and severity of any hearing loss. The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.

(a). If the examiner determines that a speech discrimination score is not appropriate, he/she must provide an adequate rationale as to why a speech discrimination score is inappropriate.

(b) The examiner should address any puretone threshold shift the Veteran experienced in-service. 

2. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's hypertension. The examiner is requested to provide the following opinions:

(a). Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hypertension had its onset during service, that hypertension was manifest to a compensable degree within one year of service, or that it is otherwise causally or etiologically related to a period of active duty service.

The examiner should address the Veteran's statement that he was exposed brake dust and brake cleaning materials while in-service.

(b). Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hypertension was caused or alternatively, aggravated (permanently worsened beyond the natural progression of such disorder) by the Veteran's service-connected pes planus and related inactivity.

(c). The examiner must provide a complete rationale for the opinions stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Obtain an addendum opinion from the examiner who provided the July 2011 heart conditions examination; if unavailable than obtain an opinion from an appropriate examiner. The examiner should review the claims folder. The examiner is requested to provide the following opinions:

(a). Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's coronary artery disease had its onset during service, that coronary artery disease was manifest to a compensable degree within one year of service, or that it is otherwise causally or etiologically related to a period of active duty service.

The examiner should address the Veteran's statement that he was exposed brake dust and brake cleaning materials while in-service.

(b). Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's coronary artery disease was caused or alternatively, aggravated (permanently worsened beyond the natural progression of such disorder) by the Veteran's service-connected pes planus and any related inactivity.

(c). The examiner must provide a complete rationale for the opinions stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. Obtain an addendum opinion from the examiner who provided the July 2011 skin examination; if unavailable then obtain an opinion from an appropriate examiner. The examiner should review the claims folder. The examiner is requested to provide the following opinion:

Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's skin disability had its onset during service or that it is otherwise causally or etiologically related to a period of active duty service.

The examiner should address the Veteran's statement that he was exposed brake dust and brake cleaning materials while in-service.

The examiner should address the Veteran and his spouse's statements that the Veteran has had a skin condition since leaving service. 

The examiner must provide a complete rationale for the opinion stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


